Opinion issued April 19, 2013.




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas


                             NO. 01-13-00203-CV


                IN RE D. PATRICK SMITHERMAN, Relator

           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator D. Patrick Smitherman filed a petition for writ of mandamus seeking

relief from the trial court’s order denying his motion to dismiss the underlying
suit.1    We requested and received a response from real party in interest the

Commission for Lawyer Discipline. We deny the petition for writ of mandamus.

                                     PER CURIAM

Panel consists of Justices Keyes, Brown, and Huddle.




1
         The underlying suit is Commission for Lawyer Discipline v. David Patrick
         Smitherman, No. 2010-10256, in the 129th District Court of Harris County, Texas.
         The respondent is the Honorable Richard Beacom.
                                             2